

EX-10.79.02
Emeritus at Trace Pointe
 
MULTIFAMILY NOTE
 
US $12,150,000.00
As of October 1, 2009

 
FOR VALUE RECEIVED, the undersigned (“Borrower”) jointly and severally (if more
than one) promises to pay to the order of CAPMARK BANK, a Utah industrial bank,
the principal sum of Twelve Million One Hundred Fifty Thousand and 00/100
Dollars (US $12,150,000.00), with interest accruing at the Interest Rate on the
unpaid principal balance from the Disbursement Date until fully paid.
 
1. Defined Terms.  In addition to defined terms found elsewhere in this Note, as
used in this Note, the following definitions shall apply:
 
Amortization Period:  360 months.
 
Business Day:  Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.
 
Debt Service Amounts:  Amounts payable under this Note, the Security Instrument
or any other Loan Document.
 
Default Rate:  A rate equal to the lesser of 4 percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.
 
Disbursement Date:  The date of disbursement of Loan proceeds hereunder.
 
First Payment Date:  The first day of November, 2009.
 
Indebtedness:  The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.
 
Interest Rate:  The annual rate of six and fourteen hundredths percent (6.14%).
 
Lender:  The holder of this Note.
 
Loan:  The loan evidenced by this Note.
 
Loan Term:  120 months.
 
Maturity Date:  The first day of October, 2019, or any earlier date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise.
 
Property Jurisdiction:  The jurisdiction in which the Land is located.
 
Security Instrument:  A multifamily mortgage, deed to secure debt or deed of
trust dated as of the date of this Note.
 

 
1

--------------------------------------------------------------------------------

 

Yield Maintenance Period Term or Prepayment Premium Period Term:  114 months.
 
Yield Maintenance Period End Date or Prepayment Premium Period End Date:  The
last day of March, 2019.
 
Event of Default, Key Principal and other capitalized terms used but not defined
in this Note shall have the meanings given to such terms in the Security
Instrument.
 
2. Address for Payment.  All payments due under this Note shall be payable at
c/o Capmark Finance Inc., 116 Welsh Road, Horsham, Pennsylvania 19044,
Attn:  Servicing - Account Manager, or such other place as may be designated by
written notice to Borrower from or on behalf of Lender.
 
3. Payment of Principal and Interest.  Principal and interest shall be paid as
follows:
 
(a) Short Month Interest.  If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.
 
(b) Interest Computation.  Interest under this Note shall be computed on the
basis of (check one only):
 
¨           30/360.  A 360-day year consisting of twelve 30-day months.
 
 
x
Actual/360.  A 360-day year.  The amount of each monthly payment made by
Borrower pursuant to Paragraph 3(c) below that is allocated to interest will be
based on the actual number of calendar days during such month and shall be
calculated by multiplying the unpaid principal balance of this Note by the per
annum Interest Rate, dividing the product by 360 and multiplying the quotient by
the actual number of days elapsed during the month.  Borrower understands that
the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

 
(c) Monthly Installments.  Consecutive monthly installments of principal and
interest, each in the amount of Seventy Three Thousand Nine Hundred Forty-Two
and 58/100 Dollars and (US $73,942.58), shall be payable on the First Payment
Date and on the first day of every month thereafter, until the entire unpaid
principal balance evidenced by this Note is fully paid.  Any remaining principal
and interest shall be due and payable on the Maturity Date.  The unpaid
principal balance shall continue to bear interest after the Maturity Date at the
Default Rate set forth in this Note until and including the date on which it is
paid in full.
 
(d) Payments Before Due Date.  Any regularly scheduled monthly installment of
principal and interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.
 
(e) Accrued Interest.  Any accrued interest remaining past due for 30 days or
more shall be added to and become part of the unpaid principal balance and shall
bear interest at the rate or rates specified in this Note.  Any reference herein
to “accrued interest” shall refer to accrued interest which has not become part
of the unpaid principal balance.  Any amount added to principal pursuant to the
Loan Documents shall bear interest at the applicable rate or rates
 

 
2

--------------------------------------------------------------------------------

 

specified in this Note and shall be payable with such interest upon demand by
Lender and absent such demand, as provided in this Note for the payment of
principal and interest.
 
4. Application of Payments.  If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion.  Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
 
5. Security.  The Indebtedness is secured, among other things, by the Security
Instrument, and reference is made to the Security Instrument for other rights of
Lender concerning the collateral for the Indebtedness.
 
6. Acceleration.  If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Paragraph 10, if any, and all other amounts payable under this
Note and any other Loan Document shall at once become due and payable, at the
option of Lender, without any prior notice to Borrower.  Lender may exercise
this option to accelerate regardless of any prior forbearance.
 
7. Late Charge.  If any monthly installment due hereunder is not received by
Lender on or before the 15th day of each month or if any other amount payable
under this Note or under the Security Instrument or any other Loan Document is
not received by Lender within 15 days after the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to 5
percent of such monthly installment or other amount due.  Borrower acknowledges
that its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Loan and that it is extremely difficult
and impractical to determine those additional expenses.  Borrower agrees that
the late charge payable pursuant to this Paragraph represents a fair and
reasonable estimate, taking into account all circumstances existing on the date
of this Note, of the additional expenses Lender will incur by reason of such
late payment.  The late charge is payable in addition to, and not in lieu of,
any interest payable at the Default Rate pursuant to Paragraph 8.
 
8. Default Rate.  So long as any monthly installment or any other payment due
under this Note remains past due for 30 days or more, interest under this Note
shall accrue on the unpaid principal balance from the earlier of the due date of
the first unpaid monthly installment or other payment due, as applicable, at the
Default Rate.  If the unpaid principal balance and all accrued interest are not
paid in full on the Maturity Date, the unpaid principal balance and all accrued
interest shall bear interest from the Maturity Date at the Default
Rate.  Borrower also acknowledges that its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan,
that, during the time that any monthly installment or payment under this Note is
delinquent for more than 30 days, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender’s ability to meet its other obligations and to take advantage
of other investment opportunities, and that it is extremely difficult and
impractical to determine those additional costs and expenses.  Borrower also
acknowledges that, during the time that any monthly installment or other payment
due under this Note is delinquent for more than 30 days, Lender’s risk of
nonpayment of this Note will be materially increased and Lender is entitled to
be compensated for such increased risk.  Borrower agrees that the increase in
the rate of interest payable under this Note to the Default Rate represents a
fair and reasonable estimate, taking into account all circumstances existing on
the date of this Note, of the additional costs and expenses Lender will
 

 
3

--------------------------------------------------------------------------------

 

incur by reason of the Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquent loan.
 
9. Limits on Personal Liability.
 
(a) Except as otherwise provided in this Paragraph 9, Borrower shall have no
personal liability under this Note, the Security Instrument or any other Loan
Document for the repayment of the Indebtedness or for the performance of any
other obligations of Borrower under the Loan Documents, and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property (as such term is defined in the Security Instrument)
and any other collateral held by Lender as security for the Indebtedness.  This
limitation on Borrower’s liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any obligations of Borrower.
 
(b) Borrower shall be personally liable to Lender for the repayment of a portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of:
 
(1) failure of Borrower to pay to Lender upon demand after an Event of Default,
all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence;
 
(2) failure of Borrower to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument;
 
(3) failure of Borrower to comply with Section 14(d) or (e) of the Security
Instrument relating to the delivery of books and records, statements, schedules
and reports;
 
(4) fraud or written material misrepresentation by Borrower, Key Principal or
any officer, director, partner, member or employee of Borrower in connection
with the application for or creation of the Indebtedness or any request for any
action or consent by Lender;
 
(5) failure to apply Rents, first, to the payment of reasonable operating
expenses (other than Property management fees that are not currently payable
pursuant to the terms of an Assignment of Management Agreement or any other
agreement with Lender executed in connection with the Loan) and then to Debt
Service Amounts, except that Borrower will not be personally liable (i) to the
extent that Borrower lacks the legal right to direct the disbursement of such
sums because of a bankruptcy, receivership or similar judicial proceeding, or
(ii) with respect to Rents that are distributed in any calendar year if Borrower
has paid all operating expenses and Debt Service Amounts for that calendar year;
 
(6) failure by Borrower to comply with the provisions of Section 17(a) of the
Security Instrument.
 
(c) Borrower shall become personally liable to Lender for the repayment of all
of the Indebtedness upon the occurrence of any of the following Events of
Default:
 
(1) Borrower’s acquisition of any property or operation of any business not
permitted by Section 33 of the Security Instrument;
 

 
4

--------------------------------------------------------------------------------

 

(2) a Transfer that is an Event of Default under Section 21 of the Security
Instrument; or
 
(3) the occurrence of a Bankruptcy Event (but only if the Bankruptcy Event
occurs with the consent, encouragement or active participation of Borrower, Key
Principal or any Borrower Affiliate).
 
(d) To the extent that Borrower has personal liability under this Paragraph 9,
Lender may exercise its rights against Borrower personally without regard to
whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any guarantor, or pursued any
other rights available to Lender under this Note, the Security Instrument, any
other Loan Document or applicable law. For purposes of this Paragraph 9, the
term “Mortgaged Property” shall not include any funds that (1) have been applied
by Borrower as required or permitted by the Security Instrument prior to the
occurrence of an Event of Default, or (2) Borrower was unable to apply as
required or permitted by the Security Instrument because of a bankruptcy,
receivership, or similar judicial proceeding.
 
10. Voluntary and Involuntary Prepayments.
 
(a) A prepayment premium shall be payable in connection with any prepayment made
under this Note as provided below:
 
(1) Borrower may voluntarily prepay all (but not less than all) of the unpaid
principal balance of this Note only on the last calendar day of a calendar month
(the “Last Day of the Month”) and only if Borrower has complied with all of the
following:
 
(i)  
Borrower must give Lender at least 30 days (if given via U.S. Postal Service) or
20 days (if given via facsimile, email or overnight courier), but not more than
60 days, prior written notice of Borrower’s intention to make a prepayment (the
“Prepayment Notice”).  The Prepayment Notice shall be given in writing (via
facsimile, email, U.S. Postal Service or overnight courier) and addressed to
Lender.  The Prepayment Notice shall include, at a minimum, the Business Day
upon which Borrower intends to make the prepayment (the “Intended Prepayment
Date”).

 
(ii)  
Borrower acknowledges that the Lender is not required to accept any voluntary
prepayment of this Note on any day other than the Last Day of the Month even (A)
if Borrower has given a Prepayment Notice with an Intended Prepayment Date other
than the Last Day of the Month or (B) if the Last Day of the Month is not a
Business Day.  Therefore, even if Lender accepts a voluntary prepayment on any
day other than the Last Day of the Month, for all purposes (including the
accrual of interest and the calculation of the prepayment premium), any
prepayment received by Lender on any day other than the Last Day of the Month
shall be deemed to have been received by Lender on the Last Day of the Month and
any prepayment calculation will include interest to and including the Last Day
of the Month in which such prepayment occurs.  If the Last Day of the Month is
not a Business Day, then the Borrower must make the payment on the Business Day
immediately preceding the Last Day of the Month.

 
(iii)  
Any prepayment shall be made by paying (A) the amount of principal being
prepaid, (B) all accrued interest (calculated to the

 

 
5

--------------------------------------------------------------------------------

 

Last Day of the Month), (C) all other sums due Lender at the time of such
prepayment, and (D) the prepayment premium calculated pursuant to Schedule A.
 
(iv)  
If, for any reason, Borrower fails to prepay this Note (A) within five (5)
Business Days after the Intended Prepayment Date or (B) if the prepayment occurs
in a month other than the month stated in the original Prepayment Notice, then
Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note
and to make such calculation as described in Schedule A attached hereto.  For
purposes of such recalculation, such new prepayment date shall be deemed the
“Intended Prepayment Date.”

 
(2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.
 
(3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.
 
(b) Notwithstanding the provisions of Paragraph 10(a), no prepayment premium
shall be payable (1) with respect to any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument, or (2) as provided in subparagraph (c) of Schedule A.
 
(c) Schedule A is hereby incorporated by reference into this Note.
 
(d) Any required prepayment of less than the entire unpaid principal balance of
this Note shall not extend or postpone the due date of any subsequent monthly
installments or change the amount of such installments, unless Lender agrees
otherwise in writing.
 
(e) Borrower recognizes that any prepayment of the unpaid principal balance of
this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties.  Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such
damages.  Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth on Schedule A represents a reasonable
estimate of the damages Lender will incur because of a prepayment.
 
(f) Borrower further acknowledges that the prepayment premium provisions of this
Note are a material part of the consideration for the loan evidenced by this
Note, and acknowledges that the terms of this Note are in other respects more
favorable to Borrower as a result of the Borrower’s voluntary agreement to the
prepayment premium provisions.
 
11. Costs and Expenses.  Borrower shall pay on demand all expenses and costs,
including fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation, incurred by Lender as a result of any default under this
Note or in connection with
 

 
6

--------------------------------------------------------------------------------

 

efforts to collect any amount due under this Note, or to enforce the provisions
of any of the other Loan Documents, including those incurred in post-judgment
collection efforts and in any bankruptcy proceeding (including any action for
relief from the automatic stay of any bankruptcy proceeding) or judicial or
non-judicial foreclosure proceeding.
 
12. Forbearance.  Any forbearance by Lender in exercising any right or remedy
under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy.  The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment.  Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.
 
13. Waivers.  Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, Key Principal, and all
endorsers and guarantors of this Note and all other third party obligors.
 
14.  Loan Charges.  Borrower agrees to pay an effective rate of interest equal
to the sum of the Interest Rate provided for in this Note and any additional
rate of interest resulting from any other charges of interest or in the nature
of interest paid or to be paid in connection with the loan evidenced by this
Note and any other fees or amounts to be paid by Borrower pursuant to any of the
other Loan Documents.  Neither this Note nor any of the other Loan Documents
shall be construed to create a contract for the use, forbearance or detention of
money requiring payment of interest at a rate greater than the maximum interest
rate permitted to be charged under applicable law.  If any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower in connection with the Loan  is interpreted so that any interest or
other charge provided for in any Loan Document, whether considered separately or
together with other charges provided for in any other Loan Document, violates
that law, and Borrower is entitled to the benefit of that law, that interest or
charge is hereby reduced to the extent necessary to eliminate that
violation.  The amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the unpaid principal
balance of this Note.  For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness that constitutes interest, as well
as all other charges made in connection with the Indebtedness that constitute
interest, shall be deemed to be allocated and spread ratably over the stated
term of the Note.  Unless otherwise required by applicable law, such allocation
and spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.
 
15. Commercial Purpose.  Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
 
16. Counting of Days.  Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
 
17. Governing Law.  This Note shall be governed by the law of the jurisdiction
in which the Land is located.
 
18.  Captions.  The captions of the paragraphs of this Note are for convenience
only and shall be disregarded in construing this Note.
 

 
7

--------------------------------------------------------------------------------

 

19. Notices.  All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
in accordance with Section 31 of the Security Instrument.
 
20. Consent to Jurisdiction and Venue.  Borrower and Key Principal each agrees
that any controversy arising under or in relation to this Note shall be
litigated exclusively in the Property Jurisdiction.  The state and federal
courts and authorities with jurisdiction in the Property Jurisdiction shall have
exclusive jurisdiction over all controversies which shall arise under or in
relation to this Note.  Borrower and Key Principal each irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.
 
21. WAIVER OF TRIAL BY JURY.  BORROWER, KEY PRINCIPAL AND LENDER EACH (A) AGREES
NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE
OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER, KEY PRINCIPAL AND BORROWER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
 
ATTACHED SCHEDULES.  The following Schedules are attached to this Note:
 
X
 
Schedule A
Prepayment Premium (required)
       
X
 
Schedule B
Modifications to Multifamily Note

 
IN WITNESS WHEREOF, Borrower has signed and delivered this Note or has caused
this Note to be signed and delivered by its duly authorized representative.
 

 
8

--------------------------------------------------------------------------------

 

BORROWER:


 
EMERITRACE LLC, a Delaware limited liability company



 
By:  Summerville Senior Living, Inc., a Delaware corporation, its Member/Manager







By: /s/ Eric Mendelsohn
Eric Mendelsohn
Senior Vice President of Corporate Development





 
9

--------------------------------------------------------------------------------

 





PAY TO THE ORDER OF CAPMARK FINANCE INC., WITHOUT RECOURSE.


 
CAPMARK BANK, a Utah industrial bank







By: /s/ Max W. Foore
Max W. Foore
 Authorized Signer

 
10

--------------------------------------------------------------------------------

 

PAY TO THE ORDER OF FANNIE MAE, WITHOUT RECOURSE.


 
CAPMARK FINANCE INC., a California corporation







By: /s/ Max W. Foore
Max W. Foore
 Vice President




Fannie Mae Commitment Number:  860433



 
11

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND AGREEMENT OF KEY PRINCIPAL TO
PERSONAL LIABILITY FOR EXCEPTIONS TO NON-RECOURSE LIABILITY
 
Key Principal, who has an economic interest in Borrower or who will otherwise
obtain a material financial benefit from the Loan, hereby absolutely,
unconditionally and irrevocably agrees to pay to Lender, or its assigns, on
demand, all amounts for which Borrower is personally liable under Paragraph 9 of
the Multifamily Note to which this Acknowledgment is attached (the “Note”).  The
obligations of Key Principal shall survive any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the Security Instrument.  Lender may pursue its remedies
against Key Principal without first exhausting its remedies against the Borrower
or the Mortgaged Property. All capitalized terms used but not defined in this
Acknowledgment shall have the meanings given to such terms in the Security
Instrument.  As used in this Acknowledgment, the term “Key Principal” (each if
more than one) shall mean only those individuals or entities that execute this
Acknowledgment.
 
The obligations of Key Principal shall be performed without demand by Lender and
shall be unconditional irrespective of the genuineness, validity, or
enforceability of the Note, or any other Loan Document, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor.  Key Principal hereby waives the benefit
of all principles or provisions of law, which are or might be in conflict with
the terms of this Acknowledgment, and agrees that Key Principal’s obligations
shall not be affected by any circumstances which might otherwise constitute a
legal or equitable discharge of a surety or a guarantor.  Key Principal hereby
waives the benefits of any right of discharge and all other rights under any and
all statutes or other laws relating to guarantors or sureties, to the fullest
extent permitted by law, diligence in collecting the Indebtedness, presentment,
demand for payment, protest, all notices with respect to the Note including this
Acknowledgment, which may be required by statute, rule of law or otherwise to
preserve Lender’s rights against Key Principal under this Acknowledgment,
including notice of acceptance, notice of any amendment of the Loan Documents,
notice of the occurrence of any default or Event of Default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, notice of the incurring by Borrower of any obligation or
indebtedness and all rights to require Lender to (a) proceed against Borrower,
(b) proceed against any general partner of Borrower, (c) proceed against or
exhaust any collateral held by Lender to secure the repayment of the
Indebtedness, or (d) if Borrower is a partnership, pursue any other remedy it
may have against Borrower, or any general partner of Borrower.
 
At any time without notice to Key Principal, and without affecting the liability
of Key Principal hereunder, (a) the time for payment of the principal of or
interest on the Indebtedness may be extended or the Indebtedness may be renewed
in whole or in part; (b) the time for Borrower’s performance of or compliance
with any covenant or agreement contained in the Note, or any other Loan
Document, whether presently existing or hereinafter entered into, may be
extended or such performance or compliance may be waived; (c) the maturity of
the Indebtedness may be accelerated as provided in the Note or any other Loan
Document; (d) the Note or any other Loan Document may be modified or amended by
Lender and Borrower in any respect, including an increase in the principal
amount; and (e) any security for the Indebtedness may be modified, exchanged,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness.
 
Key Principal acknowledges that Key Principal has received a copy of the Note
and all other Loan Documents.  Neither this Acknowledgment nor any of its
provisions may be waived, modified, amended, discharged, or terminated except by
an agreement in writing signed by the party against which the enforcement of the
waiver, modification, amendment, discharge, or termination is sought, and then
only to the extent set forth in that agreement.  Key Principal agrees to notify
Lender (in the manner for giving notices provided in Section 31 of the Security
 

 
12

--------------------------------------------------------------------------------

 

Instrument) of any change of Key Principal’s address within 10 Business Days
after such change of address occurs.  Any notices to Key Principal shall be
given in the manner provided in Section 31 of the Security Instrument.  Key
Principal agrees to be bound by Paragraphs 20 and 21 of the Note.
 
THIS ACKNOWLEDGMENT IS AN INSTRUMENT SEPARATE FROM, AND NOT A PART OF, THE
NOTE.  BY SIGNING THIS ACKNOWLEDGMENT, KEY PRINCIPAL DOES NOT INTEND TO BECOME
AN ACCOMMODATION PARTY TO, OR AN ENDORSER OF, THE NOTE.
 
IN WITNESS WHEREOF, Key Principal has signed and delivered this Acknowledgment
or has caused this Acknowledgment to be signed and delivered by its duly
authorized representative.
 

 
13

--------------------------------------------------------------------------------

 

KEY PRINCIPAL:


 
EMERITUS CORPORATION, a Washington corporation







By: /s/ Eric Mendelsohn
 

 
Eric Mendelsohn

 
Senior Vice President of Corporate Development



 
Address:
3131 Elliott Avenue, Suite 500

 
Seattle, Washington 98121










 
14

--------------------------------------------------------------------------------

 

SCHEDULE A
 
PREPAYMENT PREMIUM
 
Any prepayment premium payable under Paragraph 10 of this Note shall be computed
as follows:
 
(a)  
If the prepayment is made at any time after the date of this Note and before the
Yield Maintenance Period End Date, the prepayment premium shall be the greater
of:

 
(i)  
1% of the amount of principal being prepaid; or

 
(ii)  
The product obtained by multiplying:

 
(A)  
the amount of principal being prepaid,

 
 
by

 
(B)  
the difference obtained by subtracting from the Interest Rate on this Note the
Yield Rate (as defined below), on the twenty-fifth Business Day preceding (x)
the Intended Prepayment Date, or (y) the date Lender accelerates the Loan or
otherwise accepts a prepayment pursuant to Paragraph 10(a)(3) of this Note,

 
 
by

 
(C)  
the present value factor calculated using the following formula:

 
1 - (1 + r)-n/12
r
r =           Yield Rate
 
n =
the number of months remaining between (1) either of the following:  (x) in the
case of a voluntary prepayment, the Last Day of the Month during which the
prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date



For purposes of this clause (ii), the “Yield Rate” means the yield calculated by
interpolating the yields for the immediately shorter and longer term U.S.
“Treasury constant maturities” (as reported in the Federal Reserve Statistical
Release H.15 Selected Interest Rates (the "Fed Release") under the heading "U.S.
government securities") closest to the remaining term of the Yield Maintenance
Period Term, as follows (rounded to three decimal places):



 
A - 1

--------------------------------------------------------------------------------

 


[(a-b)/(x-y) x(z-y)]+b




 
a =
the yield for the longer U.S. Treasury constant maturity

 
b =
the yield for the shorter U.S. Treasury constant maturity

 
x =
the term of the longer U.S. Treasury constant maturity

 
y =
the term of the shorter U.S. Treasury constant maturity

 
z =
“n” (as defined in the present value factor calculation above) divided by 12.



Notwithstanding any provision to the contrary, if “z” equals a term reported
under the U.S. “Treasury constant maturities” subheading in the Fed Release, the
yield for such term shall be used, and interpolation shall not be necessary.  If
publication of the Fed Release is discontinued by the Federal Reserve Board,
Lender shall determine the Yield Rate from another source selected by
Lender.  Any determination of the Yield Rate by Lender will be binding absent
manifest error.]
 
(b)  
If the prepayment is made on or after the Yield Maintenance Period End Date but
before the last calendar day of the 4th month prior to the month in which  the
Maturity Date occurs, the prepayment premium shall be 1% of the amount of
principal being prepaid.

 
(c)  
Notwithstanding the provisions of Paragraph 10(a) of this Note, no prepayment
premium shall be payable with respect to any prepayment made on or after the
last calendar day of the 4th month prior to the month in which the Maturity Date
occurs.

 

 
A - 2

--------------------------------------------------------------------------------

 







__/s/ EM___________
Borrower Initials

 
A - 3

--------------------------------------------------------------------------------

 

SCHEDULE B
 
MODIFICATIONS TO MULTIFAMILY NOTE
 (Seniors Housing)




The following modifications are made to the text of the Note that precedes this
Schedule:
 
1.  
Section 9(b)(3) of the Note is hereby amended to read as follows:

 
"Failure of Borrower to comply with Sections 14(d), 14(e), or 14(g) of the
Instrument relating to the delivery of books and records, statements, schedules,
and reports."
 
2.  
Section 9(b) of the Note is hereby amended to delete the word "or" immediately
preceding paragraph (5) thereof and to insert a semi-colon in lieu of the period
and the word "or", and add the following paragraph (6) at the end thereof:

 
"or (6) Borrower's failure to cause the renewal, continuation, extension or
maintenance of all Licenses required to legally operate the Mortgaged Property
as a Seniors Housing Facility, as defined in the Instrument."
 
3.  
All capitalized terms used in this Schedule not specifically defined herein
shall have the meanings set forth in the text of the Note that precedes this
Schedule.

 

 
B - 1

--------------------------------------------------------------------------------

 













/s/ EM
Borrower Initials

 
B - 2

--------------------------------------------------------------------------------

 
